    Case 3:19-cv-04753 Document 1-46 Filed 02/05/19 Page 1 of 8 PageID: 628




                       
                  EXHIBIT 
                     31 
                    
11/22/2018         Case 3:19-cv-04753 Amazon Removes 1-46
                                      Document       Free Speech ‘Exercise’
                                                              Filed         Featuring 3-DPage
                                                                       02/05/19           Printed Gun
                                                                                                  2 ofCode
                                                                                                        8 Book
                                                                                                           PageID: 629




               4,695 views | Aug 23, 2018, 11:59am



               Amazon Removes Free Speech
               ‘Exercise’ Featuring 3-D Printed
               Gun Code Book
                                Michael del Castillo Forbes Staff
                                Crypto & Blockchain
                                I cover enterprise adoption of blockchain and cryptocurrency.




               TOPSHOT-US-POLITICS-WEAPONS                  GETTY




               Amazon has removed a book from its platform containing little more than
               computer code.

               While details about why Amazon removed the book are limited, the function of
               the code, to 3-D print a plastic gun that fires real bullets—called The Liberator—
               appears to be the most likely cause.

https://www.forbes.com/sites/michaeldelcastillo/2018/08/23/amazon-removes-free-speech-exercise-featuring-3-d-printed-gun-code-book/#2fe178da10f0   1/7
11/22/2018         Case 3:19-cv-04753 Amazon Removes 1-46
                                      Document       Free Speech ‘Exercise’
                                                              Filed         Featuring 3-DPage
                                                                       02/05/19           Printed Gun
                                                                                                  3 ofCode
                                                                                                        8 Book
                                                                                                           PageID: 630
               What we know for sure about the decision is that the “book was removed for
               violating our content guidelines,” as an Amazon spokesperson confirmed. But the
               spokesperson declined to elaborate on which guidelines the book violated.

               As a U.S district judge in the state of Washington is in the final days of deciding
               whether to remove an injunction preventing the creator of the code, Cody Wilson,
               from publishing it online, the removal of the book could have far-reaching
               consequences.

               “The scope of the injunction is to prevent Cody Wilson and Defense Distributed
               from publishing the files online,” said Ilya Shapiro, a senior fellow in
               constitutional studies at the Cato Institute. “If the files are available in hard copy
               or book it is different.”

               Included in the Amazon terms provided by the spokesperson are pornography,
               offensive content, illegal and infringing content, the use of certain public domain
               materials and poor customer service experience.



               YOU MAY ALSO LIKE




               For his part, Wilson further clarified that the 3-D-printed gun code was
               “committed to the public domain under an express open source license in 2013”
               and added that he has “no problems at all” with the book being published on
               Amazon.




https://www.forbes.com/sites/michaeldelcastillo/2018/08/23/amazon-removes-free-speech-exercise-featuring-3-d-printed-gun-code-book/#2fe178da10f0   2/7
11/22/2018         Case 3:19-cv-04753 Amazon Removes 1-46
                                      Document       Free Speech ‘Exercise’
                                                              Filed         Featuring 3-DPage
                                                                       02/05/19           Printed Gun
                                                                                                  4 ofCode
                                                                                                        8 Book
                                                                                                           PageID: 631




               A screen capture from the now-deleted book order page on Amazon.                         AMAZON




               The $20 book, titled The Liberator Code Book: An Exercise in the Freedom of
               Speech, received a mere seven reviews on Amazon before being removed from the
               site. But one of the reviews, written by a “verified user,” describes the potential
               implications of the book:

               “It doesn’t really matter which side you fall on when it comes to guns. The fact
               that this book exists forces you to think about how far are we willing to go with
               gun control as it strays into suppression of free speech.”

               Published by a C J Awelow, the book follows in a tradition of releasing in book
               form code deemed dangerous by the U.S. government. In June 1995, MIT Press
               published a book containing the code written by Phil Zimmermann for PGP email
               encryption—then considered a munition.

               As specifically relates to the Liberator code book, while the software version of
               Zimmermann’s code was deemed a munition and legally prevented from export
               for years, the book version was able to freely circulate. Even today, as the
               software version of the PGP code is one of the most widely used email encryption
               tools, Amazon’s own website makes the book available at collector’s prices.

               In an interview with Forbes, Zimmerman shared his thoughts on Cody Wilson’s
               code: “I reluctantly concede that he should be able to publish his blueprints. If he

https://www.forbes.com/sites/michaeldelcastillo/2018/08/23/amazon-removes-free-speech-exercise-featuring-3-d-printed-gun-code-book/#2fe178da10f0   3/7
11/22/2018         Case 3:19-cv-04753 Amazon Removes 1-46
                                      Document       Free Speech ‘Exercise’
                                                              Filed         Featuring 3-DPage
                                                                       02/05/19           Printed Gun
                                                                                                  5 ofCode
                                                                                                        8 Book
                                                                                                           PageID: 632
               were publishing blueprints for body armor I would enthusiastically endorse him
               for doing this.”

               Offering a less measured stance is Andrew Patrick, media director of the Coalition
               to Stop Gun Violence. Patrick called 3-D-printed firearms “assassination guns,”
               that are not covered by either the Second Amendment protection of the right to
               bear arms or the First Amendment protections of free speech.

               “You cannot yell ‘fire’ in a crowded theater because it endangers the general
               public,” he said. “Undetectable, untraceable 3-D-printed guns are equally—if not
               more—dangerous.”

               Further caution regarding the potential dangers of the 3-D-printable gun files
               came from Zimmermann himself, who protested nuclear armament in the 1980s
               and is concerned that legally permitting the proliferation of the files could set a
               dangerous precedent.

               “There’s a tendency for people to try to adhere to a purist set of principles,” said
               Zimmermann, warning about the potential of files that encode rapidly improving
               gene editing techniques called CRISPR to create a disease that can’t be cured.

               “If you take the position that anything should be publishable under free speech,
               then when everybody dies of some exotic manmade virus we can all take deep
               satisfaction that we adhered to our truest principles of free speech.”

               I report on how blockchain and cryptocurrencies are being adopted by
               enterprises and the broader business community. My coverage includes the use
               of cryptocurrencies such as Bitcoin, Ethereum and Ripple, and extends to non­
               cryptocurrency applications of blockchain in finance... MORE


               30,911 views | Aug 29, 2018, 10:31am



               How To Take Control Of Your Debt


https://www.forbes.com/sites/michaeldelcastillo/2018/08/23/amazon-removes-free-speech-exercise-featuring-3-d-printed-gun-code-book/#2fe178da10f0   4/7
11/22/2018         Case 3:19-cv-04753 Amazon Removes 1-46
                                      Document       Free Speech ‘Exercise’
                                                              Filed         Featuring 3-DPage
                                                                       02/05/19           Printed Gun
                                                                                                  6 ofCode
                                                                                                        8 Book
                                                                                                           PageID: 633


                                Vanguard BRANDVOICE




               There are some aspects of your finances that you can't control — like the stock
               market, and others you can—like debt. Making a few smart lifestyle decisions and
               maintaining some discipline can keep it under control.

               While debt can be easily abused, it isn't necessarily bad. Borrowing to pay for a
               home, for example, can be good. You gain equity as you pay down your loan or
               mortgage. Also, your mortgage interest can be deductible on your income taxes.

               On the other hand, relying on credit card debt to sustain your lifestyle is like
               playing the lottery to fund retirement. The math is overwhelmingly against you.




               A budget can help you watch expenses and divert more money to saving or paying off bills.                           ISTOCK




               Do The Math

               Credit cards offer instant gratification for people who want something they can't
               afford. Often bearing interest rates of 15% or more, this kind of debt erodes your

https://www.forbes.com/sites/michaeldelcastillo/2018/08/23/amazon-removes-free-speech-exercise-featuring-3-d-printed-gun-code-book/#2fe178da10f0   5/7
11/22/2018         Case 3:19-cv-04753 Amazon Removes 1-46
                                      Document       Free Speech ‘Exercise’
                                                              Filed         Featuring 3-DPage
                                                                       02/05/19           Printed Gun
                                                                                                  7 ofCode
                                                                                                        8 Book
                                                                                                           PageID: 634
               ability to save and costs you dearly over time if you continue to carry a balance.

               For example, if you borrowed $1,000 at an annual interest rate of 15% to buy a
               new television and made monthly minimum payments, it would take more than
               4½ years to pay off the debt. The $1,000 loan would end up costing you $1,375
               with interest. You also would lose any chance to earn a positive return on the
               $1,375 by saving or investing it.

               Live With A Budget

               You can avoid such bad debt by living below your means. A detailed budget can
               get you on track and help you stay there. Just as dieters who keep a record of
               what they eat tend to lose more weight than those who don't, people who monitor
               their spending habits often have an easier time sticking to a budget.

               Make saving a priority. One way to do this is by setting up an automatic direct-
               deposit plan through your bank or investment company. Ensuring the money
               never hits your wallet will reduce your temptation to spend it. You should also
               establish a financial safety net — at least 6 to 12 months’ worth of expenses in an
               account that’s easily accessible in an emergency.

               A budget can help you watch expenses and divert more money to saving or paying
               off bills. Pack your lunch instead of eating out. Forgo the $4 mocha latte supreme
               and order regular coffee. Keep your car after it’s paid off rather than trading it in
               for the latest model — and a new set of payments. It all adds up.

               Gain Control Of Your finances

               If you have credit card debt, you can dig yourself out. Find the card with the
               highest interest rate and pay as much as you can above the minimum payment
               each month while continuing to make minimum payments on other cards. Once
               the first card is paid off, divert those payments to the next most expensive card,
               and so on.

               If possible, consolidate your cards under the most favorable interest rate available
               and pay as much as possible toward your monthly balance. Even a credit card is

https://www.forbes.com/sites/michaeldelcastillo/2018/08/23/amazon-removes-free-speech-exercise-featuring-3-d-printed-gun-code-book/#2fe178da10f0   6/7
11/22/2018         Case 3:19-cv-04753 Amazon Removes 1-46
                                      Document       Free Speech ‘Exercise’
                                                              Filed         Featuring 3-DPage
                                                                       02/05/19           Printed Gun
                                                                                                  8 ofCode
                                                                                                        8 Book
                                                                                                           PageID: 635
               OK if you can pay off the balance every month. You get the convenience of using a
               card but avoid paying interest on products such as groceries, food, entertainment
               and travel.

               If you’re in serious trouble, consider debt counseling. Reputable sources such as
               the National Foundation for Credit Counseling can help consolidate your debt
               into one monthly payment and negotiate with your creditors for lower interest
               rates or minimum payments.

               In the end, it’s all up to you. Stick to your budget and live within your means.
               Then you can manage your debt and not let it manage you.

               ©2018 The Vanguard Group, Inc. All rights reserved.




                                Vanguard




               Vanguard is one of the world's largest investment companies, offering a large selection of
               low-cost mutual funds, ETFs, advice, and related services. Whether you are an individual
               investor or a nancial professional, or you represent a corporate or institutional investor, y...
               Read More




https://www.forbes.com/sites/michaeldelcastillo/2018/08/23/amazon-removes-free-speech-exercise-featuring-3-d-printed-gun-code-book/#2fe178da10f0   7/7
